UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2008 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5865 Gerber Scientific, Inc. (Exact name of registrant as specified in its charter) Connecticut 06-0640743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut (Address of principal executive offices) 06074 (Zip Code) Registrant's telephone number, including area code: (860) 644-1551 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer xNon-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x 23,852,290 shares of common stock of the registrant were outstanding as of August 31, 2008, exclusive of treasury shares. GERBER SCIENTIFIC, INC. Index to Quarterly Report on Form 10-Q Fiscal Quarter Ended July 31, 2008 PART I PAGE Item 1. Financial Statements Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6-11 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 12-21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 22 PART II Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 23 Signature 24 Exhibit Index 25 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Gerber Scientific, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Fiscal Quarters Ended July 31, In thousands, except per share data 2008 2007 Revenue: Product sales $ 139,807 $ 135,290 Service sales 19,051 18,377 158,858 153,667 Costs and Expenses: Cost of products sold 103,594 96,657 Cost of services sold 13,220 11,549 Selling, general and administrative expenses 34,211 34,623 Research and development 6,233 6,465 157,258 149,294 Operating income 1,600 4,373 Other income (expense), net (128 ) 725 Interest expense (614 ) (989 ) Income before income taxes 858 4,109 Income tax expense 177 1,272 Net income $ 681 $ 2,837 Earnings Per Share of Common Stock: Basic $ 0.03 $ 0.12 Diluted $ 0.03 $ 0.12 Weighted Average Shares Outstanding: Basic 23,459 23,187 Diluted 23,772 23,557 See accompanying notes to condensed consolidated financial statements. 3 Gerber Scientific, Inc. Condensed Consolidated Balance Sheets (Unaudited) July 31, April 30, In thousands 2008 2008 Assets: Current Assets: Cash and cash equivalents $ 14,477 $ 13,892 Accounts receivable, net 109,784 120,752 Inventories 81,086 76,927 Deferred tax assets 7,370 7,600 Prepaid expenses and other current assets 7,534 5,829 Total Current Assets 220,251 225,000 Property, plant and equipment, net 40,187 39,852 Goodwill 61,823 61,844 Deferred tax assets 34,088 34,354 Other assets 19,466 17,489 Total Assets $ 375,815 $ 378,539 Liabilities and Shareholders' Equity: Current Liabilities: Accounts payable $ 44,578 $ 51,253 Accrued compensation and benefits 18,426 23,671 Other accrued liabilities 26,295 27,672 Deferred revenue 16,085 16,399 Total Current Liabilities 105,384 118,995 Long-term debt 53,000 42,000 Accrued pension benefit liability 28,091 28,514 Other long-term liabilities 18,038 19,467 Commitments and contingencies Shareholders' Equity: Preferred stock Common stock 244 243 Paid-in capital 76,993 75,472 Retained earnings 96,107 95,426 Treasury stock (11,994 ) (12,148 ) Accumulated other comprehensive income 9,952 10,570 Total Shareholders' Equity 171,302 169,563 Total Liabilities and Shareholders' Equity $ 375,815 $ 378,539 See accompanying notes to condensed consolidated financial statements. 4 Gerber Scientific, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Fiscal Quarters Ended July 31, In thousands 2008 2007 Cash flows from operating activities: Net income $ 681 $ 2,837 Adjustments to reconcile net income to cash (used for) provided by operating activities: Depreciation and amortization 2,407 2,299 Deferred income taxes 2,988 264 Stock-based compensation 675 264 Gain on sale of assets (950 ) Other noncash items 365 448 Changes in operating accounts: Accounts receivable 10,822 7,399 Inventories (4,510 ) (5,990 ) Prepaid expenses and other assets (1,506 ) (1,132 ) Accounts payable and other accrued liabilities (11,661 ) 766 Accrued compensation and benefits (5,235 ) (2,042 ) Net cash (used for) provided by operating activities (4,974 ) 4,163 Cash flows from investing activities: Capital expenditures (2,206 ) (1,091 ) Proceeds from sale of assets 334 150 Proceeds from sale of available for sale investments 344 215 Purchases of available for sale investments (202 ) (123 ) Business acquisitions (92 ) (4,650 ) Investment funds held in escrow (3,767 ) Acquisition of intangible assets (266 ) (102 ) Net cash used for investing activities (5,855 ) (5,601 ) Cash flows from financing activities: Debt repayments (7,000 ) (82,729 ) Debt proceeds 18,000 92,829 Common stock issued 912 1,141 Net cash provided by financing activities 11,912 11,241 Effect of exchange rate changes on cash (498 ) 7 Increase in cash and cash equivalents 585 9,810 Cash and cash equivalents at beginning of period 13,892 8,052 Cash and cash equivalents at end of period $ 14,477 $ 17,862 See accompanying notes to condensed consolidated financial statements. 5 Gerber Scientific, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Gerber Scientific, Inc. and its subsidiaries (collectively, the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, these condensed consolidated financial statements do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. The condensed consolidated balance sheet as of April 30, 2008 has been derived from the audited consolidated financial statements.All significant intercompany transactions have been eliminated in the condensed consolidated financial statements. The condensed consolidated financial statements have been prepared, in all material respects, in accordance with the accounting principles followed in the preparation of the Company's annual financial statements for the fiscal year ended April 30, 2008.The results of operations and cash flows for the fiscal quarter ended July 31, 2008 are not necessarily indicative of the operating results and cash flows for the full fiscal year or any other future period. Management believes that all adjustments, which include only normal recurring adjustments necessary to fairly state the Company's consolidated financial position, results of operations and cash flows for the periods reported, have been included.
